Citation Nr: 1508176	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable rating for atrophic left testicle with history of epididymitis.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for bilateral hip disorder.

5. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A review of the Virtual VA paperless claims processing system was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's residuals of epididymitis are manifested by atrophy of the left testicle; it is not manifested by symptoms of chronic epididymo-orchitis, urinary difficulties, renal dysfunction, or infection, and it has not required long-term therapy, drainage, hospitalizations, or intermittent or continuous intensive management.

2.  An unappealed July 2001 rating decision denied the claim of service connection for a right knee disorder. 

3.  The evidence received since the  July 2001 rating decision does not relate to any unsubstantiated fact in the previously denied claim; and does not, by itself or in connection with the evidence previously assembled, raise a reasonable possibility of substantiating the claim for service connection for a right knee disorder.

4.  The more probative evidence fails to demonstrate that the Veteran has a left knee disorder that is related to his active duty service.

5.  The more probative evidence fails to demonstrate that the Veteran has a bilateral hip disorder that is related to his active duty service.

6.  The more probative evidence fails to demonstrate that the Veteran has a cervical spine disorder that is related to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for service-connected atrophic left testicle with history of epididymitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.115, Diagnostic Codes 7523, 7523 (2014).

2.  The July 2001 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2001).

3.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The criteria for the establishment of service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

5.  The criteria for the establishment of service connection for a bilateral hip disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).

6.  The criteria for the establishment of service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

After the claim was received, in a July 2010 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet.App. 473, 491 (2006).

In petitions to reopen previously denied claims, a Veteran is to be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  In July 2010, the RO sent a pre-adjudicatory VCAA notice letter to the Veteran that complied with the holding in Kent, because it sufficiently explained the bases of the prior denial of service connection for a right knee disorder.  That notice letter also informed him of the evidence required to substantiate his service connection claim and of his and VA's respective responsibilities in obtaining this supporting evidence.

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private treatment records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  VA is not required to provide a medical examination or obtain a medical opinion to decide the claim in every circumstance.  An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease" or that a disease manifested either in accordance with presumptive service connection regulations or as a result of a service-connected disability, (3) an indication that the current disability may be related to the in-service event or service-connected disability, and (4) insufficient evidence to decide the case.   McLendon, 20 Vet. App. at 83.  As noted below, there is no competent and credible evidence of in-service incurrence of a left knee injury, a bilateral hip injury or a cervical spine injury, and no evidence linking any current left knee, bilateral hip, or cervical spine disorder to the Veteran's active duty service, therefore a medical examination is not warranted.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014). The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.


Merits of the Claims

I.  Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14. It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's claim for atrophic left testicle with history of epididymitis is currently rated as noncompensable under 38 C.F.R. § 4.115a, 4.115b, Diagnostic Code 7525-7523.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27.  

Diagnostic Code 7523, testis, complete atrophy, provides a noncompensable rating for complete atrophy of one testis, and a 20 percent rating for complete atrophy of both testes (and both ratings include footnotes to review for entitlement to special monthly compensation under 38 C.F.R. § 3.350). 38 C.F.R. § 4.115b.  The Board notes that the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ as a result of his testicular atrophy.  See August 2005 Rating Decision.

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection under 38 C.F.R. § 4.115a, which rating criteria provide a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a.

A note indicates that in cases of the removal of one testis as the result of a service-incurred injury or disease, other than an undescended or congenitally undeveloped testis, with the absence or nonfunctioning of the other testis unrelated to service, an evaluation of 30 percent will be assigned for the service-connected testicular loss. Testis, undescended, or congenitally undeveloped is not a ratable disability.  38 C.F.R. § 4.115b.
The Veteran was afforded a VA examination in August 2010.  The Veteran reported that he urinates four times at intervals of two hours during the day and two times with intervals of five hours at night.  He stated he did not have problems starting urination, although he did report some incontinence which did not require the use of a pad or any absorbent material.  He reported no use of an appliance or impotence.  The Veteran stated he did not experience any overall functional impairment from his condition.  Upon examination it was noted that the Veteran did not have any deformities, masses, or tenderness of the penis.  Examination of the right testicle was normal.  The left testicle was nonpalpable due to severe atrophy.  There was evidence of tenderness.  No genital fistula was noted on examination.  The examiner diagnosed the Veteran with atrophic left testicle with epididymitis.  The Veteran's condition was noted to be active with the left testicle noted to be nonpalpable due to severe atrophy with tenderness.  The examiner further noted that the Veteran had an unrelated prostate problem of benign prostatic hypertrophy, including urinary incontinence not related to his atrophic left testicle with epididymitis.  

With consideration of the above the Board notes that the Veteran is not entitled to a compensable rating for his atrophic left testicle with epididymitis because there is no evidence that both testes are atrophied, neither has been removed, and there is no evidence of long-term drug therapy, 1-2 hospitalizations per year, requiring of intermittent intensive management, recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) or requiring continuous intensive management.  Therefore a compensable rating for atrophic left testicle with epididymitis is not warranted.  

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, there is no basis upon which to assign a higher evaluation, than that assigned herein for the Veteran's service-connected atrophic left testicle with epididymitis, as a review of the record, to include the medical evidence, fails to reveal any additional disfigurement or impairment associated with such disability to warrant consideration of alternate rating codes.

The Board has also considered the Veteran's statements regarding the severity of his atrophic left testicle with epididymitis.  The Veteran contends that atrophic left testicle with epididymitis far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.115 with respect to determining the severity of his service-connected atrophic left testicle with epididymitis disability.  See Ingram v. Nicholson, 21 Vet.App. 232, 256-57 (2007) ("it is the Secretary who knows the provisions of title 38 and can evaluate whether there is potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission").

In evaluating the Veteran's claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's atrophic left testicle with epididymitis, with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

Even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, if the Veteran had frequent hospitalizations with respect to his atrophic left testicle with epididymitis, the applicable schedular rating addresses this issue.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would, by itself, cause any impairment with employment, such as marked interference, over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability has resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b) (1) is not warranted in this case.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of compensable rating for the Veteran's service-connected atrophic left testicle with epididymitis.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id. See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).
The Veteran's most recent claim of entitlement to service connection for a right knee disorder was denied by a RO rating decision dated in July 2001.  The basis for the denial was that there was no evidence that there was no evidence of an in-service injury to the Veteran's right knee no link between any current knee and the  Veteran's active duty service.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2014).

The Veteran filed an application to reopen the claim in July 2010.  The evidence added to the record since the July 2001 denial includes VA treatment records a private treatment record and statements from the Veteran.  The Board has carefully reviewed the newly submitted evidence.  And while such evidence is considered new, it is not material.  More specifically, it does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a right knee disorder.  In this case it does not demonstrate that the Veteran had an in-service complaints regarding his knee or that any current knee disorder is related to his active duty service or any incident therein.  Because none of this newly submitted evidence pertains to the reason for the prior denial nor raises the reasonable possibility of substantiating the Veteran's underlying claim, his request to reopen the previously disallowed claim of entitlement to service connection for a right knee disorder is denied.  38 C.F.R. § 3.156(a).

III.  Service Connection

The Veteran seeks service connection for a left knee disorder, a bilateral hip disorder, and a cervical spine disorder that he believes is a result of a fall from a half track that happened in service.  There is no competent, probative evidence linking his claimed disorders to military service to include any fall from a half track and the claims will be denied.  38 C.F.R. § 3.102.

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.

However, the U.S. Court of Appeals for the Federal Circuit held that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease, such as arthritis, became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert, denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.
In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

In addition, as noted above, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.  In addition, the U.S. Court of Appeals for Veterans Claims (Court) held that the credibility of lay evidence can be affected and even impeached by factors such as inconsistent statements, internal inconsistency of statements, and inconsistency with other evidence of record.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997).

The Board notes initially that the Veteran is currently diagnosed with degenerative joint disease of the left knee and bilateral hips as well as cervical spondylosis.  Therefore the Veteran has a current disabilities as required by 38 C.F.R. § 3.303.

The Veteran's service treatment records are absent any complaints regarding a left knee, bilateral hip or cervical spine disabilities.  The Veteran contends that the accident in which he fell from a half track causing his service-connected atrophic left testicle with epididymitis, also caused him to injure his left knee, his bilateral hips and his cervical spine.  The service treatment records note multiple mentions of his atrophic left testicle with epididymitis, but no mention of complaint with regard to his left knee, bilateral hips, or cervical spine.  

Post service treatment records indicated that the Veteran injured both his knees and his lumbar back in June 1982.  The first evidence of record or hip complaints occurred in August 2009.  The Veteran received a cervical discectomy in April 2001 which noted neck pain for several years prior.  
A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board notes that there are no service treatment records reflecting any left knee, bilateral hip, and cervical spine complaints.  Although the records clearly indicated that the Veteran sought medical care for other issues.

Furthermore, the medical evidence of record does not show that the Veteran sought treatment for his left knee, his bilateral hips, or his cervical spine immediately following his period of service or for many years thereafter. The first available treatment records showing a diagnosis or treatment for the left knee are in June 1982 (28 years following separation from service), for his cervical spine in 2001 (47 years following separation from service), and his bilateral hips in August 2009 (55 years following separation from service).  Based on the above, the Board finds that a left knee disability, a bilateral hip disability, and a cervical spine disability did not manifest during service or within a year of service.

Specifically in various statements during the course of this appeal, the Veteran contended that he first injured his left knee, bilateral hip, and cervical spine in service and they have bothered him ever since then.  Competent lay evidence is evidence provided by a person who has personal knowledge of facts or circumstances and conveys such matters that can be observed and described by a layperson.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  Lay evidence is acceptable to prove symptomatology over a period of time when such symptomatology is within the purview of, or may be readily recognized by laypersons.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). T

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.; see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

While the Veteran is competent to report matters which a layperson may perceive, the Board finds his account is not credible when evaluated in light of the totality of the record.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.")

The Veteran has testified that he has suffered from his left knee, bilateral hip, and cervical spine disorders since service.  However, the Veteran's service treatment records are absent any complaints of a left knee, bilateral hip or cervical spine condition.  In addition, the Board also notes the June 1982 record which addressed an incident where the Veteran hurt his knees and back.  Given the various contradictory  records, the Veteran's report of a continuity of symptoms since service does not appear credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In addition to the lack of evidence showing that the Veteran's current left knee, bilateral hip, and cervical spine disorders manifested during service or within close proximity thereto with a continuity of symptomatology since service, the competent  and probative medical evidence of record does not link the Veteran's current disabilities to his military service.  As was noted above, VA treatment records show and the Board acknowledges that the Veteran has current diagnoses of degenerative joint disease of the left knee and bilateral hips, and cervical spondylosis.  However, although the Veteran may sincerely believe that his current left knee, bilateral hip, and cervical spine disorders began in or are related to service, the Veteran is not qualified to render a medical opinion as to the etiology of these disabilities because they require specialized medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a form of cancer is not the type of condition that a layperson can identify).  Therefore, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination. 

Therefore, taking into consideration all of the foregoing, the Board finds that the Veteran's current left knee, bilateral hip, and cervical spine disorders did not manifest during service or within one year thereafter, there is no continuity of symptomatology shown related to the current disabilities and the disabilities have not been shown to be etiologically related to an event, disease, or injury in service.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for a left knee disorder, a bilateral hip disorder, and a cervical spine disorder.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt provision does not apply.  Therefore, the Board concludes that service connection for a left knee disorder, a bilateral hip disorder, and a cervical spine disorder is not warranted and the appeal is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303.



ORDER

A compensable rating for atrophic left testicle with history of epididymitis is denied.

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for bilateral hip disorder is denied.

Service connection for a cervical spine disorder is denied.



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


